DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Notice of Response to Applicants Amendment
This action is in response to applicant's amendment received on 11/23/2020. The following is the status of the claims:

Claims 1-2, 4-5, 7-14, and 16 are still pending.
Claims 7 and 10-14 are withdrawn.
Claims 3, 6, and 15 are canceled.
Claims 1 and 8 are amended.
Claims 16 is new.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 8-9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hirasawa et al. - (JP2009026784 - previously cited), in view of Tamura - (US2015/0189791 - previously cited), hereinafter referred to as “Hirasawa” and “Tamura”, respectively.

Regarding Claim 1, Hirasawa discloses (Figures 1-3) a finned heat sink (1) folded from a single piece of plate material (10, as shown in Figure 2, and per at least Paragraph 0033) having a plate thickness (h4) (inherent thickness of plate 10, per Paragraph 0037) and comprising a base part (portions 4 & 32 of the plate 10) and a plurality of fins (31), each fin having: 
- a first end (lower end in Figure 1) via which said fin is connected to the base part (at “h” in Figure 2) and extends therefrom (as shown in Figure 1), and 
- a second, free end (upper end in Figure 1) opposite to the first end (as shown in Figure 1), the fins having a thickness (d1) (inherent thickness of fins, per Paragraph 0037) equal to the plate thickness (h4) (necessarily since the fins are formed from the same plate material) and a height (h1) (inherent height of fins, per Paragraph 0037) with d1/h1<1 (necessarily a result since as shown in Figure 1 the thickness of the fin/plate is considerably less than the height of the fins), 
the fins having inter-fin distances (d2) (distance/spacing between fins 31 shown in Figure 1), the base part comprising a plurality of fin extensions (32, as shown in Figure 3) and a support element (either one of sides 4), with the fin extensions configured in a plane (the plane of the plate 10 as shown in Figure 2) of the base part (as shown in Figure 3 and per Paragraph 0036) and with the fin extensions associated with the support element (as shown in Figures 1 & 3, associated in that they are both parts of the same plate material which forms the heat sink), wherein the support element includes bridging parts (portions of 4 defining the short sides of openings 34 which are formed after bending the fins 31 along line “h”) bridging the inter-fin distances (as shown in Figure 1), and each fin being a plate-like, single plated element (as shown in Figure 1).
Hirasawa fails to teach wherein the bridging parts comprise length reducing parts comprising a curve.
However, Tamura teaches a finned heat sink (Figures 4-5) folded from a single piece of plate material (20) and comprising a base part (portions 21 & 22 of the plate 20) and a plurality of fins (14) having inter-fin distances (distance/spacing between fins 14 shown in Figure 4), the base part comprising a plurality of fins extensions (21) associated with a support element (22), wherein the support element includes bridging parts (23) bridging the inter-fin distances (as shown in Figure 4). In particular, Tamura teaches wherein the bridging parts comprise length reducing parts (parts 23 function as to effectively reduce the length of the base part resulting in reducing the inter-fin distance by bending parts 23 into the “S” shape shown in Figure 4) comprising a curve (as shown in Figure 4, parts 23 are curved, i.e. curves forming the “S” shape) for the purpose of effectively setting the desired/required/proper spacing between adjacent fins, ultimately ensuring effective heat transfer performance (Paragraph 0065, lines 7-13).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hirasawa, by employing the bridging parts as length reducing parts comprising a curve, as taught by Tamura, for the purpose of effectively setting the desired/required/proper spacing between adjacent fins, ultimately ensuring effective heat transfer performance.  
Hirasawa as modified would result in said support element formed by having been bent with respect to the fin extensions (the bending of the bridging parts as to form the length reducing parts, which, as set forth above and consistent with applicant disclosure, are part of the support elements; thus the support element is bent, at least at the length reducing part, relative to the fin extensions), thereby establishing a support element height (inherent height of the bridging parts after the bending as to form the length reducing parts) relative to the base part.
Hirasawa as modified still fails to teach wherein the inter-fin distances satisfy the condition: d2/h1<1.
However, Hirasawa teaches (Hirasawa’s Paragraph 0037) that the height of the fins is appropriately set according to the purpose of use (Hirasawa’s Paragraph 0037). Hirasawa as modified further teaches that the desired/required/proper spacing between (Tamura’s Paragraph 0065, lines 7-13).
Therefore, the inter-fin distances, the height of the fins, and consequently the ratio of d2/h1 is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is the inter-fin distances and the height of the fins are selected according to the purpose of use as to achieve the desired heat transfer performance of the heat sink. Therefore, since the general conditions of the claim, i.e. employing fins with inter-fin distances and a height selected according to use and desired heat transfer performance, were disclosed in the prior art by Hirasawa as modified, it is not inventive to discover the optimum workable range or value by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to set the inter-fin distances such that d2/h1<1.
Regarding Claim 2, Hirasawa as modified teaches the finned heat sink according to claim 1 and further teaches wherein the finned heat sink consists of a single piece of metal (as set forth in claim 1 above).
Regarding Claim 4, Hirasawa as modified teaches the finned heat sink according to claim 1 and further teaches (Hirasawa’s Figure 1) with the fin extensions having a fin extension thickness (d3) with d3=d1 (necessarily since the heat sink is form by a single plate having uniform thickness), and with the support element having a support element thickness (d4) with d4=d1 (necessarily since the heat sink is form by a single plate having uniform thickness).
Regarding Claim 5, Hirasawa as modified teaches the finned heat sink according to claim 1 and further teaches wherein the base part has a base part height (h3) (the height of 4 in Hirasawa’s Figure 1 after bending in the “S” shape as to create the length reducing parts in the manner taught by Tamura) and wherein the length reducing parts have a length reducing part width (w1) (the height of the “S” shape) wherein h3/w1=1 (necessarily a result since both dimensions are the same, in other words, the height of the base plate at the length reducing parts is the same as the height of the length reducing parts).
Regarding Claim 6, Hirasawa as modified teaches the finned heat sink according to claim 1 and further teaches wherein the base part has a base part height (h3) (the height of thickness of 32 which is part of the base part in Hirasawa’s Figure 1 and as set forth in claim 1 above) and wherein the length reducing parts have a length reducing part width (w1) (the height of 4 in Hirasawa’s Figure 1 after bending in the “S” shape as to create the length reducing parts in the manner taught by Tamura) wherein h3/w1<1 (necessarily a  result since the thickness of the plate in Hirasawa will always be smaller than the height of the “S” shapes).
Regarding Claim 8, Hirasawa as modified teaches the finned heat sink according to claim 1 and further teaches (Hirasawa’s Figure 1) an additional support element (the other one of the sides 4), wherein two edges (“c” & “d” in Hirasawa’s Figure 3) defining a fin extension length (l1) are associated with the respective support element (as shown in Hirasawa’s Figures 1-2).
Regarding Claim 9, Hirasawa as modified teaches the finned heat sink according to claim 1 and further teaches the heat sink consisting of one or more of aluminum and copper (per Hirasawa’s Paragraph 0033, lines 309-310).
Regarding Claim 16, Hirasawa as modified teaches the finned heat sink according to claim 1 and further teaches wherein the length reducing parts are U-shaped (as shown in Tamura’s Figure 4, where each S-like shape of the length reducing parts is comprised by two U-like shape parts).

Response to Arguments
Applicant's arguments, see remarks filed 11/23/2020, have been fully considered but they are not deemed persuasive.
In response to Applicant’s argument in regards to amended claim 1 that Hirasawa as modified fails to teach that said support element are formed by having been bent with respect to the fin extensions, thereby establishing a support element height relative to the base part, The Office respectfully asserts that in Hirasawa as modified, said support element are indeed “formed by having been bent with respect to the fin extensions” in that the bridging parts are bent relative to the fin extensions as to form the length reducing parts in the manner taught by Tamura and since the bridging parts are part of the support elements it follows that the support element is bent at least at the length reducing part, thereby establishing “a support element height relative to the base part” which correspond to the inherent height of the bridging parts after the bending as to form the length reducing parts. To this point, the Office recognizes the difference between the prior art used for rejecting the claim 1 and Applicant's 
In response to Applicant’s argument that in the secondary reference to Tamura, the heat sink is not a single piece of folded material since it includes rod parts 15A and 15B, the Office asserts that the Tamura reference was not relied upon as teaching such features since the primary reference to Hirasawa directly discloses those features.
In response to Applicant arguments that in the secondary reference to Tamura, elements 21-23 are only temporary elements which are removed in the final product thus failing to teach the claimed length reducing parts, the Office asserts that the Tamura reference was not relied upon for removing elements 21-23, but merely was relied upon for teaching that it is indeed known to employ such length reducing parts in heat sing applications. Given that the primary reference to Hirasawa clearly have and maintain such equivalent parts, i.e. the entire support element, a skill artisan would not remove them. To these points MPEP 2123 states that "[t]he use of patents as reference is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain" Section 2123 further states "A reference may be relied upon for all that it would have reasonable suggested to one having ordinary skill in the art ..." Furthermore MPEP 2141.03 states "[a] person of ordinary skill in the art is also a person of ordinary creativity …” In other words, considering the teachings of Tamura as a whole, a person skilled in the art at the time of invention would recognize how to modify the device of 
All remaining arguments are dependent on the aforementioned ones.
For at least the reasons discussed and set forth in the rejection above, Claims 1-2, 4-6, 8-9, and 16 remain rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE O. CLASS-QUINONES whose telephone number is (571)270-0199.  The examiner can normally be reached on Monday - Friday 5:30am - 2:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jianying Atkisson or any of the art unit supervisors, Frantz Jules, Len Tran and Edward Landrum can be reached on 571-270-7740, 571-272-6681, 571-272-1184 and 571-272-5567 respectively.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSE O CLASS-QUINONES/
Examiner, Art Unit 3763

   /JIANYING C ATKISSON/   Supervisory Patent Examiner, Art Unit 3763